Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
                                                                               Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim JH (KR 20130003722A).
              With respect to independent Claim 1, Kim JH disclose(s): A waring device (Fig. 1) comprising:  
a supporting unit including a supporting rod that extends along an axis (22 in Fig. 1), a stationary seat that is fixedly  disposed at one end of said supporting rod (stationary seat seen at top of 22 in Fig. 1), and a slide seat that is connected to said supporting rod and that is slidable along said supporting rod relative to said stationary seat (slide seat seen on 22 of Fig. 1); a plurality of supporting frames equiangularly displaced about the axis (20 in Fig. 1), each of said supporting frames having a connecting end portion that is pivotally connected to said stationary seat and a distal end portion that is opposite to said connecting end portion and that is connected to said slide seat, such that said slide seat is operable to drive each of said distal end portions of said supporting frames to pivot between an expanded position (Fig. 1 and abstract), where said distal end portion is distal from said supporting rod, and a collapsed position, where said distal end portion is proximal to said supporting rod (Fig. 1 and abstract); and a warning unit mounted to said supporting frames and configured to be driven by said supporting frames to be in an expanded state when said distal end portion of each of said supporting frames is at the expanded position (10 in Fig. 1), and to be in a collapsed state when said distal end portion of each of said supporting frames is at the collapsed position (Fig. 1 and abstract), said warning unit including at least one warning member that is made of a flexible material, and that surrounds the axis and defines a hollow region when said warning unit is in the expanded state (Fig. 1 and abstract). 

With respect to Claim 2, Kim JH teach(es) the warning device of independent Claim 1. Kim JH further disclose(s): further comprising a plurality of auxiliary rods displaced angularly about the axis and disposed alternately with said supporting frames, each of said auxiliary rods having a shorter length than each of said supporting frames (auxiliary rods seen below 20 in Fig. 1).

With respect to Claim 3, Kim JH teach(es) the warning device of Claim 2. Kim JH further disclose(s): wherein: the number of said supporting frames is three; and said at least one warning member includes three warning members (10 and 20 in Fig. 1).

With respect to Claim 4, Kim JH teach(es) the warning device of Claim 3. Kim JH further disclose(s): wherein: said warning members form a hollow triangular structure when said warning unit is in the expanded state, each vertex of said triangular structure being formed by overlapping ends of a corresponding pair of said warning members and being mounted fixedly to a respective one of said supporting frames (Fig. 1 and abstract); said distal end portion of each of said supporting frames protrudes out of said warning unit; and each of said auxiliary rods has an end connected pivotally to said stationary seat, and an opposite end mounted to a middle section of a respective one of said warning members (Fig. 1 and abstract).

With respect to Claim 5, Kim JH teach(es) the warning device of Claim 4. Kim JH further disclose(s): wherein each of said supporting frames includes: an outer rod pivotally connected to said stationary seat, and having opposite end portions that serve respectively as said connecting end portion and said distal end portion of said supporting frame (Fig. 1 and abstract), each vertex of said triangular structure of said warning unit being mounted fixedly to said outer rod of the respective one of said supporting frames; and an inner rod having opposite ends that are pivotally and respectively connected to said outer rod and said slide seat (Fig. 1 and abstract).

With respect to Claim 6, Kim JH teach(es) the warning device of Claim 5. Kim JH further disclose(s): wherein each vertex of said triangular structure of said warning unit is riveted to said outer rod of the respective one of said supporting frames (Fig. 1 and abstract).

With respect to Claim 7, Kim JH teach(es) the warning device of independent Claim 1. Kim JH further disclose(s): wherein said supporting rod of said supporting unit has a first end portion mounted to said stationary seat, and a second end portion opposite to said first end portion (Fig. 1 and abstract), said warning device further comprising a handle unit disposed on said second end portion of said supporting rod (handle seen at end of 22 in Fig. 1).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 9,718,401 B2).
              
With respect to independent Claim 1, Kim disclose(s): A waring device (Fig. 8) comprising:  a supporting unit including a supporting rod that extends along an axis (120 in Fig. 8), a stationary seat that is fixedly  disposed at one end of said supporting rod (131 in Fig. 8), and a slide seat that is connected to said supporting rod and that is slidable along said supporting rod relative to said stationary seat (134 in Fig. 8); a plurality of supporting frames equiangularly displaced about the axis, each of said supporting frames having a connecting end portion that is pivotally connected to said stationary seat and a distal end portion that is opposite to said connecting end portion and that is connected to said slide seat (133 in Fig. 8), such that said slide seat is operable to drive each of said distal end portions of said supporting frames to pivot between an expanded position (Fig. 8), where said distal end portion is distal from said supporting rod, and a collapsed position, where said distal end portion is proximal to said supporting rod (Fig. 8); and a warning unit mounted to said supporting frames and configured to be driven by said supporting frames to be in an expanded state when said distal end portion of each of said supporting frames is at the expanded position (160 in Fig. 5B), and to be in a collapsed state when said distal end portion of each of said supporting frames is at the collapsed position, said warning unit including at least one warning member that is made of a flexible material, and that surrounds the axis and defines a hollow region when said warning unit is in the expanded state (Fig. 8 & Fig. 9). 

With respect to Claim 2, Kim teach(es) the warning device of independent Claim 1. Kim further disclose(s): further comprising a plurality of auxiliary rods displaced angularly about the axis and disposed alternately with said supporting frames, each of said auxiliary rods having a shorter length than each of said supporting frames (135 in Fig. 8).
With respect to Claim 3, Kim teach(es) the warning device of Claim 2. Kim further disclose(s): wherein: the number of said supporting frames is three; and said at least one warning member includes three warning members (160 in Fig. 5B).

With respect to Claim 4, Kim teach(es) the warning device of Claim 3. Kim further disclose(s): wherein: said warning members form a hollow triangular structure when said warning unit is in the expanded state, each vertex of said triangular structure being formed by overlapping ends of a corresponding pair of said warning members and being mounted fixedly to a respective one of said supporting frames (Fig. 5B and column 6, lines 17-25); said distal end portion of each of said supporting frames protrudes out of said warning unit; and each of said auxiliary rods has an end connected pivotally to said stationary seat, and an opposite end mounted to a middle section of a respective one of said warning members (Fig. 5B and column 6, lines 17-25).

With respect to Claim 5, Kim teach(es) the warning device of Claim 4. Kim further disclose(s): wherein each of said supporting frames includes: an outer rod pivotally connected to said stationary seat, and having opposite end portions that serve respectively as said connecting end portion and said distal end portion of said supporting frame, each vertex of said triangular structure of said warning unit being mounted fixedly to said outer rod of the respective one of said supporting frames; and an inner rod having opposite ends that are pivotally and respectively connected to said outer rod and said slide seat (Fig. 5B and column 6, lines 17-25).

With respect to Claim 6, Kim teach(es) the warning device of Claim 5. Kim further disclose(s): wherein each vertex of said triangular structure of said warning unit is riveted to said outer rod of the respective one of said supporting frames (Fig. 5B and column 6, lines 17-25).
With respect to Claim 7, Kim teach(es) the warning device of independent Claim 1. Kim further disclose(s): wherein said supporting rod of said supporting unit has a first end portion mounted to said stationary seat, and a second end portion opposite to said first end portion (Fig. 8), said warning device further comprising a handle unit disposed on said second end portion of said supporting rod (124 in Fig. 8).

With respect to Claim 8, Kim teach(es) the warning device of Claim 7. Kim further disclose(s): further comprising a prop stand mounted to said handle unit and pivotable relative to said handle unit between a non-propping position, where said prop stand is substantially parallel to said axis, and a propping position, where said prop stand extends obliquely to the axis (132 in Fig. 8).

With respect to Claim 9, Kim teach(es) the warning device of Claim 7. Kim further disclose(s): wherein said handle unit includes a handle body (128 in Fig. 8), a weighted member disposed inside said handle body and positioning a center of mass of said warning device proximal to said handle unit (124 in Fig. 8), and a plug cover secured to said handle body to retain said weighted member inside said handle body (123 in Fig. 8).

With respect to Claim 10, Kim teach(es) the warning device of Claim 9. Kim further disclose(s): wherein: said handle body has an end wall segment indented to form a first hole that extends along the axis, and a surrounding wall segment extending from said end wall segment, and cooperating with said end wall segment to define a second hole that surrounds said first hole and that has an opening; said second end portion of said supporting rod is inserted into said first hole; and said weighted member is received in said second hole (124 in Fig. 8); and said plug cover is coupled to said opening of said second hole (123 in Fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
              
	The following reference(s) relate to warning devices: McO’Neil (US 10,900,180 B2); Swezy et al. (US 3,200,786).
             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
13 June 2022


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861